OPINION OF THE COURT
PER CURIAM.
The defendant, Sean Jones, pled guilty to bank fraud in violation of 18 U.S.C. § 1344. He was sentenced to eight hours of imprisonment, three years of supervised release, a fine of $600.00, a special assessment of $50.00, and restitution in the amount of $8,255.00. After receiving multiple reports that the defendant had violated his supervised release, the District Court revoked the supervised release and sentenced the defendant to serve four months of imprisonment and two years and eight months of supervised release as well as to continue restitution payments beginning 30 days after his release from custody. This appeal followed.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and Third Circuit Local Appellate Rule 109.2(a), defendant’s counsel certifies that, based on her review of the record, she “can find no non-frivolous issues for appeal.” After engaging in an independent review of the record, see United States v. Youla, 241 F.3d 296, 299-300 (3d Cir.2001), we agree and therefore affirm the judgment of revocation of supervised release commitment. We also grant counsel’s motion to withdraw.